Case 21-40339-JMM         Doc 24      Filed 08/04/21 Entered 08/04/21 09:50:40               Desc Main
                                     Document      Page 1 of 3



Patrick J. Geile
CHAPTER 7 BANKRUPTCY TRUSTEE
PO Box 925
Meridian, ID 83680
Telephone (208) 947-1575
pgeile@foleyfreeman.com

                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

In Re:
                                                        Case No. 21-40339-JMM
Spaulding, Eric Ryan                                    Chapter 7

                        Debtors.                        TRUSTEE’S OBJECTION TO
                                                        EXEMPTION


NOTICE OF OBJECTION TO EXEMPTION AND OPPORTUNITY TO OBJECT AND
FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within 14 days of the date of service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice or
hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
a hearing on the objection and file a separate notice of hearing.

TO THE ABOVE NAMED COURT, THE DEBTORS AND DEBTORS’ ATTORNEY:

                                               NOTICE

       YOU ARE HEREBY NOTIFIED that the Trustee of the above estate objects to the
following exemption(s) claimed by the debtor(s) in this proceeding:

                        Asset                Specific Law Value of Exemption
           Camping Equipment, Spotting Scope 11-605(1)(a)        $250

           Anodizing Equipment                        11-605(1)(a)             $400


TRUSTEE’S OBJECTION TO EXEMPTION - 1
Case 21-40339-JMM        Doc 24     Filed 08/04/21 Entered 08/04/21 09:50:40             Desc Main
                                   Document      Page 2 of 3



           RC Planes                               11-605(1)(a)           $350

           Dive Equipment                          11-605(1)(a)           $500

           Mountain Bike                           11-605(1)(a)           $250

           Golf Equipment                          11-605(1)(a)           $250


        YOU ARE FURTHER NOTIFIED that the Trustee will ask the Court to grant an Order
sustaining the objection(s) without further hearing unless a written reply to the Trustee’s
objection is filed in duplicate within fourteen (14) days from the date this objection is mailed.
File the original (1) with the U.S. Bankruptcy Court, 550 W. Fort St., Boise, ID 83724; and (2) a
copy with the Trustee. A written response to the Trustee’s objection must be set for hearing and
notice thereof mailed to parties in interest.

                                          OBJECTION

           1. Trustee objects to the Debtors’ claim of exemption in the above-listed property, as

               the property may not by covered, in whole or in part, by the exemption statute

               listed.

           2. Debtor filed for Chapter 7 on June 7, 2021

           3. The 341 hearing was held on July 8, 2021

           4. Debtor claimed certain property exempt under household items pursuant to Idaho

               Code Section 11-605(1)(a).

           5. Debtor testified during his 341 that he did not use the anodizing equipment, scuba

               gear and RC planes for household use.

           6. The items listed above are for purely recreational purposes and do not fit within

               any of the described items set forth in 11-605(1)(a).

           7. I.C. 11-605(1)(a) specifically includes goods, appliances, wearing apparel,

               animals, books, musical instruments, portraits, heirlooms, and items of

               sentimental value. In this case, RC airplanes, anodizing equipment, scuba gear,



TRUSTEE’S OBJECTION TO EXEMPTION - 2
Case 21-40339-JMM          Doc 24    Filed 08/04/21 Entered 08/04/21 09:50:40             Desc Main
                                    Document      Page 3 of 3



               and scopes for rifles are clearly not only unnecessary for personal use, but are not

               included in 11- 605(1)(a).

            8. These items would qualify under Idaho’s wildcard exemption, I.C. 11-605(10)

            9. Therefore, the Court should grant the objection to the exemptions and disallow

               them in their entirety.



Date: August 4, 2021                                  /s/ Patrick J. Geile
                                                      Chapter 7 Bankruptcy Trustee



                                 CERTIFICATE OF SERVICE
               I hereby certify that on this date as indicated below, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which sent a Notice of
Electronic Filing to the individuals so noted below. I further certify that, on the same date, I
have mailed by United States Postal Service the foregoing document to the following non-
EM/ECF Registered Participant(s) either listed below or on an attached list.

*Electronic Notification

U.S. Trustee
Ustp.region18.bs.ect@usdoj.gov

Paul Ross
paul@idbankruptcylaw.com

Served by U.S. MAIL

Spaulding, Eric Ryan
411 18th Street #3
Heyburn, ID 83336

                                                      /s/ Patrick J. Geile
                                                      Date: August 4, 2021




TRUSTEE’S OBJECTION TO EXEMPTION - 3
